Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 1 of 13 Page ID #:148



    1   SEYFARTH SHAW LLP
        Robert B. Milligan (SBN 217348)
    2   rmilligan@seyfarth.com
        D. Joshua Salinas (SBN 282065)
    3   jsalinas@seyfarth.com
        Amy A. Abeloff (SBN 306093)
    4   aabeloff@seyfarth.com
        2029 Century Park East, Suite 3500
    5   Los Angeles, California 90067-3021
        Telephone: (310) 277-7200
    6   Facsimile: (310) 201-5219
    7   Attorneys for Plaintiff
        PANDA RESTAURANT GROUP, INC.
    8
    9
                            UNITED STATES DISTRICT COURT
  10
                          CENTRAL DISTRICT OF CALIFORNIA
  11
                                     WESTERN DIVISION
  12
  13    PANDA RESTAURANT GROUP,                    Case No.: 2:17-cv-8138 PA (PJWx)
        INC., a California corporation,
  14                                               PLAINTIFF PANDA
                       Plaintiff,                  RESTAURANT GROUP, INC.’S
  15                                               NOTICE OF MOTION AND
             v.                                    MOTION FOR CONTEMPT
  16                                               AGAINST DEFENDANT PANDA
        PANDA CHINESE FAST FOOD INC,               CHINESE FAST FOOD INC FOR
  17    a California corporation,                  VIOLATING THE COURT’S
                                                   JUDGMENT AND PERMANENT
  18                   Defendants.                 INJUNCTION AND DAMAGES;
                                                   MEMORANDUM OF POINTS
  19                                               AND AUTHORITIES IN SUPPORT
                                                   THEREOF
  20
                                                   Date:       November 19, 2018
  21                                               Time:       1:30 p.m.
                                                   Place:      Courtroom 9A
  22
                                                   The Honorable Percy Anderson
  23
                                                   [Filed concurrently with Declaration of
  24                                               Robert B. Milligan and [Proposed]
                                                   Order]
  25
  26
  27
  28
                                               1
                  PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                      MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 2 of 13 Page ID #:149



    1         TO DEFENDANT PANDA CHINESE FAST FOOD INC:
    2         PLEASE TAKE NOTICE that on November 19, 2018 at 1:30 p.m. or as
    3   soon thereafter as this matter may be heard, in Courtroom 9A of the Honorable
    4   Percy Anderson, United States District Court, Central District of California,
    5   Western Division, First Street Courthouse, 350 W. 1st Street, 9th Floor, Los
    6   Angeles, California, Plaintiff Panda Restaurant Group, Inc. (“Plaintiff”) will and
    7   hereby does move the Court for an order finding Defendant Panda Chinese Fast
    8   Food Inc (“Defendant”) in contempt for failing to comply with the Court’s
    9   Judgment and Permanent Injunction (ECF No. 23) (hereinafter, the “Judgment”).
  10          The Judgment required Defendant to do the following:
  11          •      stop “using any mark or designation that is confusingly similar to
  12                 Plaintiff’s federally registered trademarks… on or in connection with
  13                 the manufacturing, distribution, advertisement, offering for sale, or
  14                 sale of any goods and services pursuant to 15 U.S.C. § 1116,”
  15          •      stop “copying, published, and/or creating derivative works based on
  16                 Plaintiff’s copyrighted work pursuant to 17 U.S.C. § 502,” and
  17          •      “deliver to Plaintiff’s counsel for destruction or disposition all labels,
  18                 signage, …advertisements, and copies of websites in hard copy and
  19                 computer readable form, bearing any of the designations whose use is
  20                 enjoined under the injunctions granted herein, … and delete and/or
  21                 otherwise destroy all infringing materials reproduced, used, published,
  22                 or distributed by Defendant in violation of Plaintiff’s exclusive rights
  23                 in and to U.S. Copyright No. VA-275-525 pursuant to 17 U.S.C.
  24                 § 503.”
  25          Defendant was sent a copy of the Judgment on May 2, 2018 and again on
  26    July 17, 2018. As of September 2018, Defendant had taken no steps to comply
  27    with the mandatory injunction issued by the Court, and had taken no steps to
  28    satisfy the monetary component of the Judgment. Plaintiff attempted to meet and
                                                2
                   PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                       MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 3 of 13 Page ID #:150



    1   confer pursuant to Local Rule 7-1 before filing this motion but was not able to
    2   reach Defendant after several attempts in June 2018.
    3         This motion is based on the Complaint filed in this action, the December 14,
    4   2017 Entry of Default of Defendant, the February 26, 2018 Court Order and
    5   Judgment, the attached Memorandum of Points and Authorities, the accompanying
    6   Declaration of Robert B. Milligan and exhibits thereto, the pleadings and papers on
    7   file in this action, and upon such oral and documentary evidence as may be
    8   presented at the hearing of this matter, if any.
    9                                           Respectfully submitted,
  10    DATED: October 11, 2018                 SEYFARTH SHAW LLP
  11
  12                                            By:/s/ Robert B. Milligan
                                                  Robert B. Milligan
  13                                              Attorneys for Plaintiff, PANDA
                                                  RESTAURANT GROUP, INC.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   3
                   PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                       MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 4 of 13 Page ID #:151



    1                                        TABLE OF CONTENTS
    2                                                                                                                Page
    3   I.     FACTUAL BACKGROUND ......................................................................... 2
    4          A.       Defendant Has Failed To Comply With The Judgment. ...................... 2
    5          B.       Defendant Has Received Notice of The Judgment. .............................. 4
    6   II.    ARGUMENT .................................................................................................. 5
    7          A.       The Court Should Find Defendant in Contempt of Court. ................... 5
    8          B.       Plaintiff is Entitled to Damages for Civil Contempt. ........................... 6
    9                   1.       Civil Sanctions Are Appropriate in this Case. ........................... 6
  10                    2.       Plaintiff is Entitled to Attorney’s Fees and Costs. ..................... 7
  11    III.   CONCLUSION ............................................................................................... 7
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                i
                     PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                         MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 5 of 13 Page ID #:152



    1                                           TABLE OF AUTHORITIES
    2                                                                                                                       Page(s)

    3   Federal Cases
    4   Balla v. Idaho State Bd. of Corr.,
    5      869 F.2d 461 (9th Cir. 1989) ................................................................................ 5

    6   In re Dual-Deck Video Cassette Recorder Antitrust Litig.,
            10 F.3d 693 (9th Cir. 1993) .................................................................................. 5
    7
    8   Falstaff Brewing Corp. v. Miller Brewing Co.,
           702 F.2d 770 (9th Cir. 1983) ................................................................................ 7
    9
        Inst. of Cetacean Research v. Sea Shepherd Conservation Soc’y,
  10
           774 F.3d 935 (9th Cir. 2014) ................................................................................ 5
  11
        McComb v. Jacksonville Paper Co.,
  12      336 U.S. 187 (1949) ............................................................................................. 6
  13
        S.E.C. v. Hickey,
  14       322 F.3d 1123 (9th Cir. 2003), opinion amended on denial of reh’g
           sub nom., Sec. & Exch. Comm'n v. Hickey, 335 F.3d 834 (9th Cir.
  15
           2003) ..................................................................................................................... 6
  16
        Shuffler v. Heritage Bank,
  17       720 F.2d 1141 (9th Cir. 1983) .............................................................................. 7
  18
        U.S. v. United Mine Workers,
  19       330 U.S. 258 (1947) ............................................................................................. 6
  20    Vertex Distrib., Inc. v. Falcon Foam Plastics, Inc.,
  21       689 F.2d 885 (9th Cir. 1982) ................................................................................ 5
  22    Federal Statutes
  23    15 U.S.C. § 1116.................................................................................................... 1, 7
  24
        17 U.S.C. § 502...................................................................................................... 1, 7
  25
        17 U.S.C. § 503...................................................................................................... 1, 8
  26
  27
  28
                                                                      ii
                        PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                            MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 6 of 13 Page ID #:153



    1               MEMORANDUM OF POINTS AND AUTHORITIES
    2         Plaintiff Panda Restaurant Group, Inc. (“Plaintiff”) brings this motion for an
    3   order finding Defendant Panda Chinese Fast Food Inc (“Defendant”) in contempt
    4   for failure to comply with the Court’s February 26, 2018 judgment (“Judgment”)
    5   [Dkt. 22, 23.] The Court entered judgment against Defendant as follows:
    6         •     It permanently enjoined Defendant, upon receiving notice of its order,
    7               from “using any mark or designation that is confusingly similar to
    8               Plaintiff’s federally registered trademarks, including U.S. Trademark
    9               Reg. Nos. 1516769, 2501422, 1741866, 2018848, 1991081, 4379316,
  10                and 4793470, on or in connection with the manufacturing,
  11                distribution, advertisement, offering for sale, or sale of any goods and
  12                services pursuant to 15 U.S.C. § 1116; and from copying, publishing,
  13                and/or creating derivative works based on Plaintiff’s copyrighted
  14                work pursuant to 17 U.S.C. § 502[].” [Dkt. 23.]
  15          •     It ordered Defendant to “deliver to Plaintiff’s counsel for destruction
  16                or disposition all labels, signage, prints, packages, wrappers,
  17                receptacles, advertisements, and copies of websites in hard copy and
  18                computer readable form, bearing any of the designations whose use is
  19                enjoined under the injunctions granted herein, and all plates, molds,
  20                matrices, and other means of making the same; and delete and/or
  21                otherwise destroy all infringing materials reproduced, used, published,
  22                or distributed by Defendant in violation of Plaintiff’s exclusive rights
  23                in and to U.S. Copyright No. VA-275-525 pursuant to 17 U.S.C.
  24                § 503.” [Dkt. 23.]
  25          •     It ordered Defendant to pay “$27,100, consisting of $25,000 in
  26                copyright damages and $2,100 in attorneys’ fees… [as well as] its
  27                costs of suit.” [Dkt. 22].
  28          As alleged in the Complaint, and as the Court held in its Order and
                                                 1
                  PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                      MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 7 of 13 Page ID #:154



    1   Judgment, the signage and logo appearing below infringed Plaintiff’s rights, and
    2   therefore Defendant was obligated to remove and destroy all such signage and
    3   logo:
    4
    5
    6
    7
    8
    9
        Complaint, ¶ 15.
  10
                Defendant received notice of the Judgment, but has yet to comply with any
  11
        of its terms despite Plaintiff’s repeated requests.
  12
        I.      FACTUAL BACKGROUND
  13
                A.    Defendant Has Failed To Comply With The Judgment.
  14
                Pursuant to the Judgment, Defendant was required to stop using the signage
  15
        and logo set forth in the Complaint. Although the judgment was entered in
  16
        February, 2018, and despite twice receiving notice of the Judgment, the
  17
        photographs taken by Plaintiff’s investigator show that, as of September 24, 2018,
  18
        Defendant continued to use the trademark and logo it was ordered to stop using:
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                   2
                     PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                         MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 8 of 13 Page ID #:155



    1
    2
    3
    4
    5
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27    Defendant’s continued use of these trademarks stands in contravention of the

  28    Judgment.
                                                 3
                    PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                        MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 9 of 13 Page ID #:156



    1         B.      Defendant Has Received Notice of The Judgment.
    2         On May 1, 2018, Plaintiff’s counsel caused a copy of the Judgment to be
    3   sent to Defendant via Federal Express, signature requested. [Declaration of Robert
    4   B. Milligan (“Milligan Decl.”) ¶ 3, Ex. A.] The enclosure was signed for by
    5   someone at Defendant’s restaurant on May 2, 2018. [Milligan Decl. ¶ 4, Ex. B.]
    6   Plaintiff’s counsel requested a response from Defendant concerning satisfaction of
    7   the monetary portion of the Judgment by May 8, 2018. [Milligan Decl. ¶ 5.]
    8   Defendant never contacted Plaintiff or its counsel by the requested response date.
    9   [Milligan Decl. ¶ 6.]
  10          On June 4, 2018, Plaintiff’s counsel telephoned Defendant, reached an
  11    unidentified female, and requested to speak to Lijuan Tan, president of and agent
  12    for service of process for Defendant, or anyone acting in a managerial capacity.
  13    [Declaration of Amy A. Abeloff (“Abeloff Decl.”) ¶ 3.] The unidentified female
  14    hung up on Plaintiff’s counsel. [Abeloff Decl. ¶ 4.] On the same day, Plaintiff’s
  15    counsel asked a third-party investigator to travel to the location of Defendant’s
  16    restaurant in order to confirm whether Defendant had complied with the Judgment
  17    and ceased use of the above-referenced signage and logo. [Milligan Decl. ¶ 8.].
  18    On June 11, 2018, Plaintiff’s counsel received the results of the investigation,
  19    which confirmed that Defendant continued to use the same exterior signage,
  20    menus, and business cards that are the subject of the Judgment. [Milligan Decl. ¶
  21    9, Ex. C.]
  22          On July 17, 2018, Plaintiff’s counsel sent a second letter to Defendant, again
  23    enclosing a copy of the Judgment. [Milligan Decl. ¶ 10, Ex. D.] The letter was
  24    personally served on Defendant on July 17, 2018. [Milligan Decl. ¶ 11, Ex. E.]
  25    Plaintiff’s counsel requested a response from Defendant by July 31, 2018.
  26    [Milligan Decl. ¶ 12.] Defendant never contacted Plaintiff or its counsel by the
  27    requested response date. [Milligan Decl. ¶ 13.]
  28          On September 17, 2018, Plaintiff’s counsel ordered a second investigation
                                                4
                     PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                         MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 10 of 13 Page ID #:157



    1   closer in time to the filing date of this motion to confirm that Defendant was
    2   continuing to use Plaintiff’s trademarks in violation of the Judgment. [Milligan
    3   Decl. ¶ 14.] The investigation revealed that Defendant was still using Plaintiff’s
    4   trademarks as of September 24, 2018. [Milligan Decl. ¶ 15, Ex. F.] Plaintiff now
    5   moves the Court to find Defendant in contempt of court for violating the February
    6   26, 2018 Judgment.
    7   II.   ARGUMENT
    8         A.     The Court Should Find Defendant in Contempt of Court.
    9         “Civil contempt consists of a party’s disobedience to a specific and definite
   10   court order by failure to take all reasonable steps within the party's power to
   11   comply.” Inst. of Cetacean Research v. Sea Shepherd Conservation Soc’y, 774
   12   F.3d 935, 945 (9th Cir. 2014) (ellipsis omitted). The party alleging civil contempt
   13   has the burden of demonstrating the disobedience by clear and convincing
   14   evidence. Id. The following elements must be met: (1) a party violates a court
   15   order; (2) the violation was not in substantial compliance with the court order; and
   16   (3) “the violation was not based on a good faith and reasonable interpretation of
   17   the order.” In re Dual-Deck Video Cassette Recorder Antitrust Litig., 10 F.3d 693,
   18   695 (9th Cir. 1993); Vertex Distrib., Inc. v. Falcon Foam Plastics, Inc., 689 F.2d
   19   885, 889 (9th Cir. 1982). “The contempt need not be willful, and there is no good
   20   faith exception to the requirement of obedience to a court order. But a person
   21   should not be held in contempt if his action appears to be based on a good faith and
   22   reasonable interpretation of the court’s order.” Dual-Deck, 10 F.3d at 695
   23   (citations, internal quotations marks, and brackets omitted). Substantial
   24   compliance is a defense to a contempt motion. Balla v. Idaho State Bd. of Corr.,
   25   869 F.2d 461, 466 (9th Cir. 1989).
   26         All elements of contempt are met in this case. First, Defendant is flagrantly
   27   violating the Judgment through its continued use of the same signage and menus
   28   that the Court found infringed Plaintiff’s trademark rights and copyright, and
                                                   5
                   PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                       MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 11 of 13 Page ID #:158



    1   which the Court expressly enjoined Defendant from using. Second, Defendant is
    2   not in compliance at all, let alone in substantial compliance, with the Judgment.
    3   Third, Defendant’s complete failure to take steps to comply with the Judgment
    4   cannot have been based on a “good faith and reasonable interpretation” of the
    5   Judgment.
    6         Defendant has simply chosen to ignore the Judgment entirely, and its
    7   external signage, menus, and business cards remain exactly as they were when this
    8   lawsuit was filed.
    9         In light of the above, the Court should find Defendant in contempt of its
   10   February 26, 2018 Judgment.
   11         B.     Plaintiff is Entitled to Damages for Civil Contempt.
   12                1.      Civil Sanctions Are Appropriate in this Case.
   13         “District courts have broad equitable power to order appropriate relief in
   14   civil contempt proceedings.” S.E.C. v. Hickey, 322 F.3d 1123, 1128 (9th Cir.
   15   2003), opinion amended on denial of reh’g sub nom., Sec. & Exch. Comm'n v.
   16   Hickey, 335 F.3d 834 (9th Cir. 2003) (citing McComb v. Jacksonville Paper Co.,
   17   336 U.S. 187, 193 (1949)). The following factors should be considered in awarding
   18   sanctions for contempt: “(1) the harm from noncompliance; (2) the probable
   19   effectiveness of the sanction; and (3) the burden the sanctions may impose on the
   20   contemnor’s financial resources.” U.S. v. United Mine Workers, 330 U.S. 258,
   21   303-04 (1947).
   22         Civil sanctions are appropriate because Defendant’s noncompliance with the
   23   Judgment continues to harm Plaintiff’s rights in and to its PANDA EXPRESS
   24   word and logo trademarks, as well as its copyright in its logo. Plaintiff has also
   25   been harmed by having to undertake continuing efforts to get Defendant to comply,
   26   and now having to seek this Court’s intervention to enforce the Judgment. Further,
   27   sanctions will likely be effective in spurring Defendant to take action to comply
   28   with the Judgment, as the Judgment, in and of itself, has been insufficient in
                                                6
                    PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                        MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 12 of 13 Page ID #:159



    1   inciting Defendant to act.
    2                2.     Plaintiff is Entitled to Attorney’s Fees and Costs.
    3          “Civil contempt is characterized by the court’s desire to compel obedience to
    4   a court order… or to compensate the contemnor’s adversary for the injuries which
    5   result from the noncompliance.” Falstaff Brewing Corp. v. Miller Brewing Co.,
    6   702 F.2d 770, 778 (9th Cir. 1983) (citations omitted). A compensatory sanction
    7   must be based on “the actual losses sustained as a result of the contumacy.”
    8   Shuffler v. Heritage Bank, 720 F.2d 1141, 1148 (9th Cir. 1983).
    9          Plaintiff has suffered actual losses in the form of attorney’s fees and costs
   10   associated with its attempts to enforce a Judgment with which Defendant should
   11   have complied months ago. [Milligan Decl. ¶ 16.] Plaintiff is therefore entitled to
   12   its reasonable attorney’s fees and costs incurred from February 26, 2018 to present.
   13   Those fees, together with the costs Plaintiff has incurred investigating Defendant’s
   14   non-compliance with the Judgment, total $12,700. [Milligan Decl. ¶ 16.]
   15   III.   CONCLUSION
   16          For the foregoing reasons, Plaintiff respectfully requests that the Court find
   17   Defendant in contempt and order Defendant to:
   18          1.    Comply with the February 26, 2018 Judgment immediately of the date
   19   of the Court’s order on this motion to stop “using any mark or designation that is
   20   confusingly similar to Plaintiff’s federally registered trademarks, including U.S.
   21   Trademark Reg. Nos. 1516769, 2501422, 1741866, 2018848, 1991081, 4379316,
   22   and 4793470, on or in connection with the manufacturing, distribution,
   23   advertisement, offering for sale, or sale of any goods and services pursuant to 15
   24   U.S.C. § 1116; and from copying, publishing, and/or creating derivative works
   25   based on Plaintiff’s copyrighted work pursuant to 17 U.S.C. § 502[];” and “deliver
   26   to Plaintiff’s counsel for destruction or disposition all labels, signage, prints,
   27   packages, wrappers, receptacles, advertisements, and copies of websites in hard
   28   copy and computer readable form, bearing any of the designations whose use is
                                               7
                    PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                        MOTION FOR CONTEMPT
Case 2:17-cv-08138-PA-PJW Document 27 Filed 10/11/18 Page 13 of 13 Page ID #:160



    1   enjoined under the injunctions granted herein, and all plates, molds, matrices, and
    2   other means of making the same; and delete and/or otherwise destroy all infringing
    3   materials reproduced, used, published, or distributed by Defendant in violation of
    4   Plaintiff’s exclusive rights in and to U.S. Copyright No. VA-275-525 pursuant to
    5   17 U.S.C. § 503;”
    6         2.     Immediately pay $27,000 in monetary damages, as the Court ordered
    7   in its February 26, 2018 Judgment;
    8         3.     Pay monetary sanctions as the Court deems just and proper; and
    9         4.     Pay Plaintiff’s reasonable attorney’s fees and costs as incurred in
   10   seeking to enforce the February 26, 2018 Judgment.
   11   DATED: October 11, 2018                SEYFARTH SHAW LLP
   12
   13                                          By: /s/ Robert B. Milligan
                                                  Robert B. Milligan
   14                                             Attorneys for Plaintiff, PANDA
                                                  RESTAURANT GROUP, INC.
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  8
                   PLAINTIFF PANDA RESTAURANT GROUP, INC.’S NOTICE OF MOTION AND
                                       MOTION FOR CONTEMPT
